We conclude that the judgment under review should be affirmed, and are content to rest that result on the second ground considered by the learned commissioner, viz., that an adequate remedy already exists, by way of certiorari.
The statute relating to unemployment compensation provides a systematic course of procedure and adjudication by original and appellate agents and bodies. When a claim is made for benefits there is to be an "initial determination" (R.S. 43:21-6 b) by an appointed "deputy" who is to examine and determine as to the validity of the claim. (We use substantially the language of the statute.) Within five days there may be an appeal (Id.) which is heard by an "appellate tribunal" (43:21-6, c.d.) and a final appeal to a "board of review" (43:21-10 d) which may decide on the record before it, or take further evidence (43:21-6, e). It is to make rules (f) and keep a complete record. And finally, the statute itself goes on to say in express words, that within a specified time limit the final decision of the board of review may be itself judicially reviewed by writ of certiorari
directed to the board of review. (43-21-6, i.) In the case of Investors' Syndicate, it is admitted that the board of review has already passed on two cases involving the questions of merit presented in the present litigation, and that certiorari is now pending in one case, and application for a writ pending, or perhaps granted, in the other. Admittedly, the Supreme Court is open to review any decision by the statutory board of review involving legal rights of the parties, and, as always, the court decision is a precedent for similar cases. In the cases before us, certain individual employes are parties, but plainly not all of them, and more plainly not future employes. Hence, as regards those parties, a declaratory judgment would be no more than a precedent, like an ordinary judgment. In fact, the statute itself prescribes (2:26-72) that "all persons having or claiming any interest which would be affected by the declaration shall be made parties to the proceeding;" and (73) "no declaratory judgment or decree shall prejudice the rights of persons not parties to the proceeding." *Page 353 
As stated by the Supreme Court in U.S. Fidelity, c., Co. v.Thirion, 123 N.J.L. 29, 30, "the legislature did not intend, by the Declaratory Judgments Act, to substitute an appellate court for a tribunal of original jurisdiction in issues that are ripe for litigation by the usual processes." See, also, EmpireTrust Co. Case, 124 Id. 406, cited below.
On the ground of existing adequate remedy, the judgment under review will be affirmed. This makes it unnecessary to consider the claim that the cause of action is against the state through a state agency, though it may as well be pointed out that the decisions and acts of state agencies are reviewed daily bycertiorari.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 16.
For reversal — None.